Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 11/29/18. It is noted, however, that applicant has not filed a certified copy of the GB1819429 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “comprises”, "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Drawings
The drawings (Fig. 2, 3, and 4) are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "Apparatus for personalizing participation" to "An apparatus for personalizing participation". Further, claims  objected to because of the following informalities:  Applicant is recommended to amend the phrase “Apparatus according to claim” to “The apparatus according to claim”.  
Claims  objected to because of the following informalities:  Both claims depend on cancelled claims 4 and 17. 
Claims  objected to because of the following informalities:  Applicant is recommended to amend the phrase “A method according to claim” to “The method according to claim”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-10, 12, 14-16, 19, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geisner et al. (2013/0083007).
	Re Claims 1, 14,
	Geisner discloses apparatus and method for personalizing participation in an activity (¶0127) comprising 
	a plurality of user nodes, each user node including a sensor array serving to generate data in relation to a user at the node (Fig 5A, 7A-7B, ¶¶0101-0103, 0127-0129; a plurality of sensors can be placed at different locations in an amusement park, further, sensors on the personal A/V apparatus can be located at different locations) and 
	a data processing device for receiving the generated data from the sensor array as to the user, the apparatus further comprising a computer system in communication with the sensor array in each node (Fig 7A-7C, ¶¶0101-0103, 0127-0129; the supplemental information provider and the central server are connected to the sensors and receive data generated by the sensors).
	Re Claims 2, 15, 
	Geisner discloses the sensor array is configured so as to detect both a characteristic of the user at one of the nodes for tracking purposes and also allow the user to participate in and interact with a software-driven activity (Fig 7A-7C, ¶¶0127-0131, 0133-0134, 0136-0140).
	Re Claims 3, 16,
	Geisner discloses the data in relation to the user is a user biometric characteristic to be detected at each node (Fig 7A-7C, ¶¶0127-0131, 0133-0134, 0136-0140).
	Re Claim 5,
	Geisner discloses another software environment in the form of a user interaction analytics engine (¶¶0127-0131, 0133-0134, 0136-0140, 0147, 0196-097).
	Re Claim 6,
	Geisner discloses a control system configured to drive participation in the activity and providing the user with a personalized experience across each node, based upon the detected characteristic at each node by way of the sensor array (¶¶0127-0131, 0133-0134, 0136-0140, 0147).
	Re Claim 7,
	Geisner discloses artificial intelligence (Al) biometrics engines controlling a biometric system (Fig 2C-2E, ¶¶0050-0055, 0134, 0142).
	Re Claims 8, 19,
	Geisner discloses the activity is entertainment of a user involved in an interactive narrative activity that is located across a plurality of zones in a theme park environment (¶¶0127-0131, 0133-0134, 0136-0140, 0147).
	Re Claim 9,
	Geisner discloses the sensor array comprises devices for object recognition, gesture recognition, motion tracking, or for eye tracking (¶¶0127-0131, 0133-0134, 0136-0140).
	Re Claims 10, 21,
	Geisner discloses further a tracking model that records the user's behavior against predefined criteria (¶¶0127-0131, 0133-0134, 0136-0140).
	Re Claims 12, 24.
	Geisner discloses the activity being one monitored by a workflow management interface (¶¶0038-0039, 0127-0131, 0133-0134, 0136-0140, 0153-0154).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (2013/0083007) in view of Beardsley et al. (9393697).
	Re Claim 18,
	Geisner discloses all limitations as set forth above but is silent on extracting biometric data during an enrolment enrollment process, extract distinguishing features from the collected biometric data, and in matching and authentication stages to reduce false positives and impersonator access. However, Beardsley teaches extracting biometric data during an enrolment enrollment process, extract distinguishing features from the collected biometric data, and in matching and authentication stages to reduce false positives and impersonator access (Fig 1, 3-6, col 3, ln 5-30, col 6, ln 11-28, col 10, ln 20-49, col 13, ln 26-51). Beardsley further teaches such a configuration allows guests to be more easily identified at different locations within a venue, providing opportunities for a customized guest experience (col 13, ln 53-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beardsley into the system of Geisner in order to allow guests to be more easily identified at different locations within a venue, providing opportunities for a customized guest experience.

Allowable Subject Matter
Claims 20, 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any 112, 2nd paragraph issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715